DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US Patent No. 6,029,286), Kaplan (US Patent Publication No. 2006/0078461), Reckitt Benckiser (safety data sheet) and Ophardt (US Patent Publication No. 2011/0017769).
Re. claim 1, Funk discloses a dispensing device adapted for placement adjacent to a toilet, the dispensing device comprising: 
a fluid container (20), the fluid container having a nozzle (70), the nozzle in communication with an interior of the toilet (see col. 4, lines 47-50); 
a remote configured to generate a signal (42)
a trigger mechanism (58), the trigger mechanism coupled and the nozzle of the fluid container (see Figure 1), wherein the trigger mechanism opens the nozzle for the release of fluid from the fluid container into the toilet upon receipt of the signal (see col. 5, lines 47-55).

Kaplan teaches that it is old and well known in the art of spraying dispensers to spray a solution sold under the trademark Lysol (see paragraph 0008) which has a density less than the density of water (see Reckitt Benckiser, page 6).
Needing to choose a specific fluid, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to turn to Kaplan and choose Lysol as the product to dispense to aid killing bacteria, viruses, and other dispense causing microbes found in the restroom and toilet (see Kaplan; paragraph 0002).
Ophardt teaches that it is old and well known in the art of dispensers to include a sensor (54) configured to generate a signal upon a hand swipe of a user (see paragraph 0044).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk by using a hand sensor instead of the button Funk to generate the signal for triggering the device to make the device hands-free reducing the potential to spread communicable diseases.
Re. claim 2, Funk further discloses a fluid being an aerosol (see col. 4, lines 10-12).
Re. claim 3, Funk does not explicitly recite a sensor being an infrared sensor.
Ophardt teaches that it is old and well known in the art of dispensers to include a sensor (54) which is an infrared sensor (see paragraph 0044).
.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk, Kaplan, Reckitt Benckiser, and Ophardt as applied to claim 1 and further in view of Sawalski et al.  (US Patent Publication No. 2009/0249533).
Re. claim 5, Funk does not explicitly recite an indicator, the indicator configured to display a status of the device, wherein the indicator will indicate to a user when the fluid container is empty.
Sawalski teaches that it is old and well known in the art of dispensers to include an indicator (34), the indicator configured to display a status of the device, wherein the indicator will indicate to a user when the fluid container is empty (see paragraph 0164).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk by including the indicator as taught by Sawalski to allow the user to know when the contents of the container have been used up.
Re. claim 6, Funk appears to inherently disclose a controller wherein the signal is received and the trigger mechanism is actuated, but does not explicitly recite a controller, the controller in communication with the sensor and the trigger mechanism, wherein the controller directs the trigger mechanism upon receipt of the signal.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk to include a controller as taught by Sawalksi to bridge the gap between receiver and the trigger mechanism to make use of the device by providing a means of interpreting the signal and actuating the trigger.


Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US Patent No. 6,029,286), Foss (US Patent Publication No. 2019/0360186, effectively filed 4-22-2016) and Ophardt (US Patent Publication No. 2011/0017769).
Re. claim 1, Funk discloses a dispensing device adapted for placement adjacent to a toilet, the dispensing device comprising: 
a fluid container (20), the fluid container having a nozzle (70), the nozzle in communication with an interior of the toilet (see col. 4, lines 47-50); 
a remote configured to generate a signal (42)
a trigger mechanism (58), the trigger mechanism coupled and the nozzle of the fluid container (see Figure 1), wherein the trigger mechanism opens the nozzle for the release of fluid from the fluid container into the toilet upon receipt of the signal (see col. 5, lines 47-55).

Foss teaches that it is old and well known in the art of spraying dispensers to include a fluid having a density less than the density of water (an essential oil that floats, or seals the surface of the toilet water; see paragraph 0018).
Needing to choose a specific fluid, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to turn to Foss and utilize the essential oils as taught by Foss to seal the smells created in the toilet bowl (see Foss; paragraph 0018).
Ophardt teaches that it is old and well known in the art of dispensers to include a sensor (54) configured to generate a signal upon a hand swipe of a user (see paragraph 0044).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk by using a hand sensor instead of the button Funk to generate the signal for triggering the device to make the device hands-free reducing the potential to spread communicable diseases.
Re. claim 2, Funk further discloses a fluid being an aerosol (see col. 4, lines 10-12).
Re. claim 3, Funk does not explicitly recite a sensor being an infrared sensor.
Ophardt teaches that it is old and well known in the art of dispensers to include a sensor (54) which is an infrared sensor (see paragraph 0044).

Re. claim 7, Funk does not explicitly recite the fluid comprising an least one essential oil.
Foss teaches that it is old and well known in the art of spraying dispensers to include a fluid having a density less than the density of water (an essential oil that floats, or seals the surface of the toilet water; see paragraph 0018).
Needing to choose a specific fluid, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to turn to Foss and utilize the essential oils as taught by Foss to seal the smells created in the toilet bowl (see Foss; paragraph 0018).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk, Foss, and Ophardt as applied to claim 1 and further in view of Sawalski et al.  (US Patent Publication No. 2009/0249533).
Re. claim 5, Funk does not explicitly recite an indicator, the indicator configured to display a status of the device, wherein the indicator will indicate to a user when the fluid container is empty.
Sawalski teaches that it is old and well known in the art of dispensers to include an indicator (34), the indicator configured to display a status of the device, wherein the indicator will indicate to a user when the fluid container is empty (see paragraph 0164).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk by including the indicator as taught by Sawalski to allow the user to know when the contents of the container have been used up.
Re. claim 6, Funk appears to inherently disclose a controller wherein the signal is received and the trigger mechanism is actuated, but does not explicitly recite a controller, the controller in communication with the sensor and the trigger mechanism, wherein the controller directs the trigger mechanism upon receipt of the signal.
Sawalksi teaches that it is old and well known in the art of dispensers to include a controller (206), the controller in communication with the sensor and the trigger mechanism (see paragraphs 0276-0279), wherein the controller directs the trigger mechanism upon receipt of the signal (see paragraph 0279).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Funk to include a controller as taught by Sawalksi to bridge the gap between receiver and the trigger mechanism to make use of the device by providing a means of interpreting the signal and actuating the trigger.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 8 and 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a ferromagnetic pill, the ferromagnetic pill received within an interior of the fluid container and a stirring means including a magnetic wheel positioned adjacent to the fluid container and adapted for rotation, the magnetic wheel in magnetic coupling with the ferromagnetic pill, wherein rotation of the magnetic wheel correspondingly rotates the ferromagnetic pill.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hall (US Patent No. 6,322,706) and Zenere (US Patent Publication No. 2015/0210012), are analogous because they disclose a stirring means adapted for agitating a fluid within a container.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754